Per Curiam.

The submission in this case was general, and embraced “ every demand and cause of action, in law or equity.” No language could have been more comprehensive. If the allegation of fraud, in'the sale of the farm, was true in fact, it was á cause of action embraced by the submission. (1 Salk. 211. 1 Lev. 162.) Parol evidence is not admissible to limit the extent of _ the submission, and to show that it was to be confined to matters actually in dispute or controversy; for this would be to contradict the bond. Nor can the defendant be admitted to show there was no such fraud as was alleged, for that would be to open the merits of the award, and to try over again a matter which had been included in the submission and the award. It was for the arbitrators to decide, secundum allegata et probata, whether the chárge of fraud was made out. Their decision upon the point was final, according to the doctrine laid down in Barlow v. Todd. (3 Johns. Rep. 367.) The evidence offered, on the part of the defendant, *43was, therefore, properly rejected at the trial, and the motion to set aside the verdict is denied.
Motion denied.